Title: To James Madison from Levin Winder, 27 April 1813
From: Winder, Levin
To: Madison, James


Sir
Council Chamber Annapolis Apl. 27. 1813
Major Tenant of Balte. was the sole owner of the schooner Brutus, which has lately been captured by the Enemy. It is his wish, to make an effort to ransom her, and with that view came to this place, and asked of us a flag, to proceed to the British admiral now off this harbour.
Under an impression that we have no authority to comply with this request, we have referred him to you, and would solicit the Earliest attention to his application. An additional reason, for granting the flag is that according to information received at Baltimore, a considerable slaughter took place on board of this schooner, before her capture, and the friends of the persons on board, are in great distress and anxious to learn their fate. If the application to ransom should be unsuccessful, yet information of the safety of individuals, which might thereby be obtained would relieve the anxiety of a number of respectable citizens.
As repeated applications of this nature may be made to us, if any regulations upon this subject have been or shall be adopted, we would ask the favor of you, to direct a communication of them to be made to us for our future government.
Major Tenant is anxious for the immediate decision of the proper authority, as his success may very much depend upon expedition. We have the honor to be With due consideratio⟨n⟩
Lev. Winder
There are at this time, the Admirals Ship & two Schooners lying off here—a frigate went down last evening.
